Citation Nr: 1746871	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-21 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for service-connected paralysis of the left peroneal nerve, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In October 2015, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determinations in these claims and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).  

In July 2016, the Board remanded the claim for additional development.  

VA progress notes show that the Veteran has been noted to complain of left lower extremity chronic pain "related to shrapnel" in the left thigh, with mild left thigh atrophy, X-ray findings of fragments of shrapnel in the soft tissue, and a possible need for surgery for removal of his shrapnel.  See e.g., VA progress notes, dated in May and June of 2009.  Service connection is not currently in effect for a left thigh shrapnel injury.  This issue has not been adjudicated by the RO, and is referred to the RO for appropriate action.  Meyers v. Derwinski, 1 Vet. App. 127 (1991) (the Board is required to review all issues which are reasonably raised from a liberal interpretation of the appellant's substantive appeal); EF v. Derwinski, 1 Vet. App. 324 (1991).  


FINDING OF FACT

The Veteran's service-connected paralysis, left peroneal nerve, is shown to have been productive of complaints of pain, and foot drop, but not complete paralysis as defined by VA regulations.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for Veteran's service-connected paralysis, left peroneal nerve, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8521, 8621, 8721 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an increased rating for his service-connected paralysis, left peroneal nerve.  During his hearing, held in October 2015, he testified that he had symptoms that include difficulty lifting and riding his motorcycle, i.e., he cannot life the shift lever with his foot and he has to shift gears by hand.  He asserted that he has retained shrapnel in his left lower extremity that caused extreme pain every two to three years.  He reported that he used a cane, and that he experienced foot drop on a constant basis.  He reported having falls due to his symptoms.  The Veteran's spouse, retired nurse, testified that he drags his foot when going halfway down the stairs in their home, that he walks with a limp, and that he has fatigue; adding that at times the pain is incapacitating such that he cannot walk and has to use a wheelchair for periods of up to two or three weeks at a time, or a total of about 12 times in the last 14 years.  

As for the history of the disability in issue, the Veteran's service treatment reports show that he sustained shrapnel wounds from a rocket-propelled grenade during service in Vietnam, to areas that included his left leg.  A report, dated in November 1968, notes common peroneal nerve palsy, left leg.  A January 1969 report notes that the left ankle lacked dorsiflexion.  A Physical Evaluation Board report, dated in February 1969, contain a diagnosis of common peroneal nerve, paralysis of, left, incomplete, and neuropathy, incomplete, common peroneal nerve, left, manifested by foot drop, requiring a brace for ambulation.  Following separation from service, a July 1970 VA examination report noted neuropathy, posttraumatic, partial, left peroneal.  VA progress notes show that between 2000 and 2001, there were multiple notations of a left foot drop.  In 2001, electromyogram results were noted to be suggestive of chronic left common peroneal neuropathy.  See 38 C.F.R. § 4.1 (2016).  

In May 1969, the RO granted service connection for incomplete paralysis, peroneal nerve, left, evaluated as 30 percent disabling.  In February 2008, the Veteran filed a claim for an increased rating.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more  nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's left lower extremity disability is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521.  

The criteria for evaluating the severity or impairment of the external popliteal (common) nerve is set forth under Diagnostic Code 8521.  Under DC 8521, a 30 percent rating is warranted for severe incomplete paralysis of the external popliteal (common) nerve in the major extremity.  

A 40 percent rating is warranted for: Complete Paralysis with foot drop slight droop of first phalanges of all toes, an inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a , DC 8514.  

Diagnostic Codes 8621 and 8721 address the criteria for evaluating neuritis and neuralgia of the external popliteal (common) nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DCs 8621, 8721 (2016). 

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When  the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2016).  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

VA progress notes show that in May 2008, the Veteran was noted to have mild weakness in his left leg.  In August 2008, his left leg movement was noted to be normal.  

A QTC examination report, dated in May 2008, shows that the Veteran complained of an inability to walk during flare-ups of left leg pain, occurring as often as two times a year, lasting for one month.  He could not walk during his flare-ups.  On examination, gait was within normal limits.  An examination of the feet revealed evidence of abnormal weight-bearing, and there were callosities at the medial aspects of both heels.  However, the Veteran did not report using any assistive devices for ambulation.  The Veteran had signs of lowered endurance, including an inability to stand on his toes.  There were no signs of incoordination.  The ankle had no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, guarding of movement, or deformity.  Dorsiflexion was to 10 degrees, and plantar flexion was to 25 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Strength in the left foot was 4/5 on dorsiflexion.  Sensory function was within normal limits.  Reflexes at the left knee and left ankle were both 2+.  The diagnosis was incomplete paralysis, peroneal nerve, left leg.  

A VA peripheral nerve disability benefits questionnaire (DBQ), dated in February 2012, shows that on examination of the left lower extremity, there was no constant pain, or intermittent pain.  There were moderate paresthesias and/or dysesthesias, and moderate numbness.  Left ankle plantar flexion strength was 4/5, and dorsiflexion strength was 4/5.  See also February 2012 VA muscle injuries DBQ (same).  There was no muscle atrophy.  Left ankle reflexes were 0.  Sensation was decreased at the left lower leg and ankle, and the left foot and toes.  Gait was antalgic due to peripheral neuropathy of the left lower extremity.  The examiner indicated that the left external popliteal (common peroneal) nerve had mild incomplete paralysis.  The diagnosis was paresis, left peroneal nerve, status post shell fragment wound, left lower extremity.  

A VA peripheral nerve DBQ, dated in December 2016, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.   The Veteran reported having partial left foot drop with intermittent burning pains in his left leg from his groin to his toes, lasting one day to two weeks.  The Veteran reported that he had been given a brace for his foot drop, but that he does not use it, and that he uses a cane in his right hand.  On examination, the left lower extremity had no constant pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  Left ankle plantar flexion strength was 5/5.  Left ankle dorsiflexion strength was 3/5.  There was no muscle atrophy.  Reflexes at the left ankle were 0.  Sensation was decreased at the lower left leg and left ankle, and left foot and left toes.  Gait was abnormal; he limped on his left leg, and could not walk on his left heel, due to left foot drop.  The examiner characterized the Veteran's paralysis of the left popliteal (common peroneal) nerve as "incomplete," and "moderate."  The examiner concluded that the Veteran's peripheral nerve condition did not impact his ability to work.  The diagnosis was injury to left external popliteal nerve with partial foot drop.  

The Board finds that the evidence does not show that the Veteran's left lower extremity disability is manifested by symptomatology that more nearly approximates the criteria for a rating in excess of 30 percent under DC 8521. The criteria at 38 C.F.R. § 4.124a, DC 8521 are disjunctive, thus all criteria need not be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).  In this regard, the aforementioned examination reports show that the examiners all characterized the Veteran's lower left extremity paralysis as "incomplete," and no more than moderate.  Although the Veteran is shown to have foot drop, it was noted to be "partial" and there is no evidence to show that he has droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, or anesthesia that covers entire dorsum of foot and toes.  Accordingly, the criteria for a rating in excess of 30 percent are not shown to have been met under DC 8521, and the claim must be denied.  

The Board also concludes that the evidence does not demonstrate that the Veteran's left lower extremity disability is manifested by neuritis, or neuralgia, such that a higher rating is warranted under DC's 8621 or 8721.  Specifically, given the aforementioned medical evidence, to include the findings (or lack thereof) as to muscle atrophy, strength, sensation, and limitation of range of motion, the Board finds that it is not shown that the Veteran's left lower extremity disability is manifested by sufficiently severe impairment of the external popliteal (common peroneal) nerve due to neuritis, or neuralgia, as contemplated by these diagnostic codes.  Accordingly, the criteria for an evaluation in excess of 30 percent have not been met under DCs 8621 or DC 8721.

The Board has considered that mild incomplete paralysis of the anterior tibial (deep peroneal) nerve, and the musculocutaneous (superficial peroneal) nerve, were found upon examination in February 2012.  However, a separate rating is not warranted for a left anterior tibial nerve, or left musculocutaneous nerve, disability, as the assignment of separate ratings for these left lower extremity nerves would violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14 (2016).  The diagnostic codes for the anterior tibial (deep peroneal) nerve (DCs 8523, 8623, and 8723), and the musculocutaneous (superficial peroneal) nerve (DCs 8522, 8622, and 8722), compensate for impairment of the foot.  The presently assigned rating under DC 8521 of 30 percent is equal to the maximum ratings under those diagnostic codes.  The Veteran is already being compensated for all of his left lower extremity impairment.  No left lower extremity symptoms have been dissociated from his service-connected rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board therefore finds that an award of a separate rating for these functionally indistinguishable nerves would violate VA's rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has considered the Veteran's statements that he should be entitled to an increased rating for his left lower leg disability, and the lay testimony.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  To the extent that the Veteran's spouse reports that she has medical training, i.e., is a nurse, she did not describe symptoms that would support a finding of complete paralysis.  Without doubt, the spouse described significant symptomatology, but such would reasonably be contemplated by the rating for a severe nerve disability.

In deciding the Veteran's claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's rating should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an increased evaluation is warranted.  

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded examinations in association with his claim.   

In July 2016, the Board remanded this claim for additional development.  The Board directed that all of the Veteran's outstanding treatment records be obtained.  In December 2016, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand instructions.  There is no record of a reply.  In January 2017, the Veteran reported that he had no additional evidence to submit.  See report of general information, (VA Form 21-0820), dated in January 2017.  The Board further directed that the Veteran be afforded another examination, and in December 2016, this was done.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
ORDER

A rating in excess of 30 percent for service-connected paralysis, left peroneal nerve, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


